DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/12/2022 has been entered. Claims 1-18 remain pending in the application. Claims 19-25 were cancelled. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/12/2022 is acknowledged.
The amendment filed on 10/12/2022 would still require a restriction. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 5-12, drawn to a chain saw including a first link with a hook, classified in B27B33/02. (claims 1-4 would be examined with this group)
II. Claims 13-14, drawn to a chain saw including a hard coating, classified in C23C28/044. (claims 1-4 would be examined with this group)
III. Claims 15-18, drawn to a chain saw including a protective element, classified in B27B3/10. (claims 1-4 would be examined with this group)
The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each of the groups requires a unique and mutually exclusive element, such as a hook for group I, a hard coating for group II and a protective element for group III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I recites a chain saw including a first link with a hook. Group I would require a search in at least B27B33/02 along with a unique text search.
Group II recites a chain saw including a hard coating. Group II would require a search in at least C23C28/044 along with a unique text search.
Group III recites a chain saw including protective element. Group III would require a search in at least B27B3/10 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Douglas Ringel on 11/09/2022 a provisional election was made Group I traverse to prosecute the invention of a chain saw with a hook chain links, claims 5-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 17443646 to U.S. provisional application serial No. 63209540 filed on 6/11/2021, U.S. provisional application serial No. 63154379 filed on 2/26/2021, U.S. provisional application serial No. 63147033 filed on 2/08/2021, U.S. provisional application serial No. 63085290 filed on 9/30/2020, and U.S. provisional application serial No. 63058216 filed on 7/29/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2022 was filed after the filing date of the application on 7/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 12 is objected to because of the following informalities:  
Regarding claim 12, “a first link” and “a second link” should be “the first link” and “the second link” for clarity, as claim 6 already introduced “a first link” and “a second link”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5-6, a first link, second link and at least one link are indefinite. It is unclear if a first link, second link and at least one link are part of a plurality of links in claim 1 or additional links. 
Regarding claim 9, “a plurality of pyramidal cutting teeth” is indefinite. It is unclear if “a plurality of pyramidal cutting teeth” includes “a cutting tooth” in claim 6 or that an plurality of pyramidal cutting teeth are additional teeth (i.e. requiring at least two teeth in the first scenario or at least three teeth in the second scenario).
Regarding claim 10, a first row of pyramidal cutting teeth, a second row of pyramidal cutting teeth are indefinite. It is unclear if a first row of pyramidal cutting teeth and/or a second row of pyramidal cutting teeth includes “a cutting tooth” in claim 6 or that a first row of pyramidal cutting teeth and/or a second row of pyramidal cutting teeth are additional teeth. 
Regarding claim 12, “a first pyramidal cutting tooth”, “a second pyramidal cutting tooth”, and “a third pyramidal cutting tooth” are indefinite. It is unclear if “a first pyramidal cutting tooth”, “a second pyramidal cutting tooth”, and “a third pyramidal cutting tooth” are part of a first/second row of pyramidal cutting teeth of claim 10 or a cutting tooth of claim 6 or some additional teeth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desbarat (US 2649871).
Regarding claim 1, Desbarat teaches a chain saw (see Figure 1) comprising:
a saw bar (11) having a first longitudinal side (left side in Figure 2), a second longitudinal side (right side in Figure 2), and a distal end (bottom end in Figure 2), wherein the first longitudinal side, second longitudinal side, and distal end define at least part of a chain path around the saw bar (see Figure 2); and 
a plurality of links (28) arranged in a chain (under the broadest reasonable interpretation, chain is treated as series of things associated together, therefore the group of link 28 meets the limitation of chain, see Figures 1-2) along the chain path around the saw bar;
wherein the saw bar comprises a rail (17) extending along at least part of the chain path around the saw bar (See Figure 1); and
wherein each of the links in the plurality of links comprises a groove (groove for rail 17, see Figure 3) such that the links straddle the rail of the saw bar (see Figures 3-4).
Regarding claim 2, Desbarat teaches the rail of the saw bar comprises a projection (projection for 34, see Figure 4) and the grooves of the links comprise notches (notch for 34, see Figures 3-4) accommodating the projection, and wherein the projection restrains the links from dislocation in a direction away from the saw bar (see Figures 3-4).
Regarding claim 3, Desbarat teaches when the links are arranged on the rail, a clearance is present between the links and the rail (see Figures 3-4).
Regarding claim 4, Desbarat teaches when the links are arranged on the rail, a bottom surface of each lateral side of each link abuts a ledge (ledge for 34, see Figure 3-4, “abut” under broadest reasonable interpretation define as to lean for support, thus indirect support of the link via 34 meets the limitation) of the saw bar on either side of the rail such that forces on the links are transferred to the ledges of the saw bar on either side of the rail (see Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 179362) in view of Wolf (US 2308847).
Regarding claims 1 and 5, Wall teaches a chain saw comprising:
a plurality of links (1) arranged in a chain along the chain path (see Figure 4);
a first link (one of 1, see Figure 4) comprises a hook (6) that engages a recess (8) of a second link (another one of 1, see Figure 4), thereby coupling the first link and the second link and allowing the first link and the second link to articulate with respect to each other without decoupling as the chain is driven around (see Figure 4); and wherein at least one link comprises one or more cutting teeth oriented such that a cutting action by the link results in forces directed into the saw bar normal to the chain path (see figure 4).
Wall fails to teach a saw bar having a first longitudinal side, a second longitudinal side, and a distal end, wherein the first longitudinal side, second longitudinal side, and distal end define at least part of a chain path around the saw bar; and wherein the saw bar comprises a rail extending along at least part of the chain path around the saw bar; and wherein each of the links in the plurality of links comprises a groove such that the links straddle the rail of the saw bar, and the chain is on the saw bar.
Wolf teaches chain saw including a saw bar (23) having a first longitudinal side (top side, see Figures 1 and 4), a second longitudinal side (top side, see Figures 1 and 4), and a distal end (unshown right end of the bar 23, see Figures 1 and 4), wherein the first longitudinal side, second longitudinal side, and distal end define at least part of a chain path around the saw bar (see Figures 1-4); and wherein the saw bar comprises a rail (22) extending along at least part of the chain path around the saw bar (See Figures 1-4); and wherein each of the links in the plurality of links (pair of 37) comprises a groove (groove between 37, see Figure 3) such that the links straddle the rail of the saw bar (see Figures 1-4), and the chain is on the saw bar (see Figures 1-4).
It would have been obvious to one of ordinary skill art to modify the device of Wall to change the mounting side of the links and add a chain bar with rails, a taught by Wolf, in order to create a chain saw, while avoid saw dust accumulation within the groove of the traditional type chain saw blade bar, by make the rail on the saw bar (page 2, lines 13-16 of Wolf).

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 179362) in view of Wolf (US 2308847) and Willson (US 2117586).
Regarding claims 1 and 6, Wall teaches a chain saw comprising:
a plurality of links (1) arranged in a chain along the chain path (see Figure 4);
a first link (one of 1, see Figure 4) comprises a hook (6) that engages a recess (8) of a second link (another one of 1, see Figure 4), thereby coupling the first link and the second link and allowing the first link and the second link to articulate with respect to each other without decoupling as the chain is driven around (see Figure 4).
Wall fails to teach a saw bar having a first longitudinal side, a second longitudinal side, and a distal end, wherein the first longitudinal side, second longitudinal side, and distal end define at least part of a chain path around the saw bar; and wherein the saw bar comprises a rail extending along at least part of the chain path around the saw bar; and wherein each of the links in the plurality of links comprises a groove such that the links straddle the rail of the saw bar, and the chain is on the saw bar, at least one link comprises a cutting tooth in the shape of a cone or pyramid. 
Wolf teaches chain saw including a saw bar (23) having a first longitudinal side (top side, see Figures 1 and 4), a second longitudinal side (top side, see Figures 1 and 4), and a distal end (unshown right end of the bar 23, see Figures 1 and 4), wherein the first longitudinal side, second longitudinal side, and distal end define at least part of a chain path around the saw bar (see Figures 1-4); and wherein the saw bar comprises a rail (22) extending along at least part of the chain path around the saw bar (See Figures 1-4); and wherein each of the links in the plurality of links (pair of 37) comprises a groove (groove between 37, see Figure 3) such that the links straddle the rail of the saw bar (see Figures 1-4), and the chain is on the saw bar (see Figures 1-4).
It would have been obvious to one of ordinary skill art to modify the device of Wall to change the mounting side of the links and add a chain bar with rails, a taught by Wolf, in order to create a chain saw, while avoid saw dust accumulation within the groove of the traditional type chain saw blade bar, by make the rail on the saw bar (page 2, lines 13-16 of Wolf).
Willson teaches a saw blade including a cutting tooth in the shape of a pyramid (see Figures 1-4). 
It would have been obvious to one of ordinary skill in the art to modify the device of Wall to change the shape of the teeth into pyramid shape and teeth arrangement, as taught by Willson, in order to have a strong base and sharp point, while minimum heating effect (page 2, col. 2 lines 42-49 of Willson).
Regarding claim 7, modified Wall further teaches the cutting tooth is in the shape of an oblique pyramid (see Figures 2 and 4 of Willson).
Regarding claim 8, modified Wall further teaches a peak of the cutting tooth is aligned with a lateral side of the at least one link (as modified in claim 6, aligned with a lateral side the same as in Figures 2 and 4 of Willson).
Regarding claim 9, modified Wall further teaches the at least one link comprises a plurality of pyramidal cutting teeth (Wall teach three teeth per link, and as modified in claim 6, the teeth all changed into pyramid shape, see Figures 2 and 4 of Willson).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 179362) in view of Wolf (US 2308847) and Willson (US 2117586) and in further view of Johnson (US 614003).
Regarding claim 10, modified Wall further teaches the at least one link comprises a first row of pyramidal cutting teeth along a first lateral side of the at least one link (shape as modified in claim 6, see Figure 1 of Wall) and a second of pyramidal cutting tooth along a second lateral side of the at least one link (see Figure 1 of Wall).
Modified Wall fails to teach a second row of pyramidal cutting teeth along a second lateral side of the at least one link.
Johnson teach a chain link (a) including number of teeth (a’), while the end of each link is half tooth (see Figure 3) that forms into a tooth the ends of the next link (see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Wall to add additional teeth on each link, as taught by Johnson. Since the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI. B.
Furthermore, it would also have been obvious to one of ordinary skill in the art to modify the device of modified Wall to change the end half tooth of each link correspond to the end tooth half tooth of the next link, as taught by Johnson, in order to allow better alignment of the chain links (page 1 line 87- page 2 line 4).
Regarding claim 11, modified Wall further teaches the cutting teeth along the first lateral side of the at least one link are staggered with respect to the cutting teeth along the second lateral side of the at least one link, such that a peak along the first lateral side is aligned with a valley along the second lateral side (as modified in claim 6, see Figure 4 of Willison).
Regarding claim 12, modified Wall further teaches a first link has a first pyramidal cutting tooth having a first profile (as modified in claim 10, full tooth, see Figure 3 of Johnson) and a second pyramidal cutting tooth (half tooth, see Figure 3 of Johnson) at an edge of the first link having a second profile that is half the size of the first profile, and wherein a second link adjacent to the first link has a third pyramidal cutting tooth having a profile that is half the size of the first profile (half tooth, see Figure 3 of Johnson, wherein when the chain is assembled on the saw bar, the third pyramidal cutting tooth of the second link abuts the second pyramidal cutting tooth of the first link (see Figure 3 of Johnson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        11/18/2022